Citation Nr: 0016741	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-12 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of an 
abdominal aortic aneurysm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This appeal arises from a decision by the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No residuals of an abdominal aortic aneurysm are shown to 
be related to service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
residuals of an abdominal aortic aneurysm.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
complaints or treatment of an aneurysm.  The only abnormality 
listed on the January 1946 separation examination was a 
shrapnel wound to the right arm; his abdomen was found to be 
normal.  There is no evidence of an aneurysm for 
approximately 50 years after the veteran's separation.  

In September 1997, a VA Radiology/Nuclear Medicine Report was 
to the effect that a computerized tomography (CT) scan 
confirmed the presence of a 7.8-centimeter abdominal aortic 
aneurysm.  An October 1997 VA magnetic resonance imaging 
spectroscopy (MRI) also confirmed its presence.  

VA treatment notes dated from October 1991 to March 1998 are 
negative for medical opinions linking the veteran's residuals 
of an abdominal aortic aneurysm to his active service.  

During the veteran's personal hearing in August 1998 he 
testified that he was thrown form a jeep by artillery fire 
during World War II, injuring his arm and his abdomen in the 
process.  He was sore in the abdomen area but knew nothing 
about aneurysms back then.  He was hospitalized for three or 
four weeks and then returned to his normal duties.  After 
about a month his abdomen stopped hurting.  He was not 
treated for an aneurysm during service or within one year of 
his separation from service.  He did not go to a doctor for 
little things.  He was a salesman after the war and did not 
perform strenuous duties.  He did not incur any abdomen 
injuries after service.  He did not know that he had the 
aneurysm in 1997, the VA found it by error.  

The veteran submitted two medical articles that, in pertinent 
part, listed injuries among the causes of aortic aneurysms.   

A May 1998 history and examination report from Columbus 
Regional Hospital noted that the veteran's abdominal aortic 
aneurysm had been repaired by the VA.  The report was 
negative for a medical opinion linking the veteran's 
abdominal aortic aneurysm to his active service.


Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In the present case the private and VA medical records are 
negative for evidence or opinions linking the veteran's 
abdominal aortic aneurysm found in 1997 to his service that 
ended in January 1946.  Although the veteran asserts that his 
aneurysm was caused by active service, he has submitted no 
medical evidence to substantiate his claim.  While the 
veteran is competent to provide an account of his symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992). 

In Sacks v. West, 11 Vet.App. 314 (1998), the Court held that 
a medical article that contained a generic statement 
regarding a possible link between a service-incurred disorder 
and a present condition, did not satisfy the nexus element of 
a well-grounded claim.  However, the Court cautioned that its 
holding did not extend to a situation where medical article 
or treatise evidence, standing alone, discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  

In the present case the submitted medical articles are too 
general to meet the specificity standard set out in Sacks.  
They merely state that injuries can cause aneurysms.  The two 
articles are too general to make the veteran's claim well 
grounded.

The Board has considered the veteran's statements and 
testimony, as well as the medical evidence.  However, there 
are no medical opinions linking any current residuals of an 
abdominal aortic aneurysm to service.  Therefore, the 
veteran's service connection claim is not well grounded and 
must be denied.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the June 1998 statement of the case and in the August 
1998 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the disorder during 
service and no medical evidence to link the veteran's 
aneurysm to his service.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.


ORDER

The appeal of the issue of service connection for residuals 
of an abdominal aortic aneurysm is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

